DETAILED ACTION
This action is response to communication:  response to original application filed on 03/27/2019.
Claims 1-20 are currently pending in this application.  
The IDS filed on 03/27/2019 has been accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “communication device configured for” are limitations that invokes 35 U.S.C. 112(f). However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 

(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f); or
(b)   Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)   State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 9-11, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sato et al. US Patent Application Publication 2006/0028558 (hereinafter Sato).

As per claim 1, Sato teaches a method of facilitating secure publishing of digital content, the method comprising: receiving, using a communication device, the digital content from a publisher device (paragraph 136-140 with image capturing unit obtaining  a prospective picture to be captured from capture device; see Figure 16 with obtaining capturing prospective picture); analyzing, using  a processing device, the digital content based on a security policy to obtain a security assessment of the digital content (Figure 16, paragarphs 138-140 with analyzing content based on subjects public key and subject information; also see paragraphs 136-137 wherein image taker applies rules to photo capture, such as whether if any rules should be applied; see Figure 3 with checking if image capture is subject to any restrictons); transmitting, using the communication device, a warning data to at least one trusted user device based on the security assessment (Figure 16, paragraph 141 with transmitting the encrypted captured picture based on the subject information to the subject of image capture); receiving, using the communication device, a feedback from the at least one trusted user device (figure 16, paragraphs 145-147 with receiving an approval or disapproval from subject); and publishing, using the processing device, the digital content based on at least one of the feedback and the security assessment (paragraph 145 wherein picture is decrypted based on the policies and the users approval).
As per claim 4, Sato teaches wherein the method further comprises: receiving, using the communication device, the security policy from an administrator device, and storing, using a storage device, the security policy (Figure 16, with receiving subject information from subject; subject information is saved as it used to encrypt and process the image).

	As per claim 7, Sato teaches wherein the feedback comprises a uer response from the user of the trusted user device, wherein the user response comprises at least one of an acceptance and a rejection (see Figure 16 with image subject permitting or not permitting image capture).
	As per claim 9, Sato teaches wherein the processing device is configured to trigger a security action if the user response is the rejection (Figure 16, with notifying that image capturing is prohibited if the image subjectdoes not permit an image capture signal).
	As per claim 10, Sato teaches wherein the security action comprises at least one of preventing the digital content from publishing, changing of account credentials, and account holding (paragraph 147 with prohibiting the image capture).
Claim 11 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above. Claim 20 is rejected using the same basis of arguments used to reject claim 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 3, 5, 8, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied above, in view of Balasbramanian et al. US Patent Application Publication 2018/0041504 (hereinafter Balas).
As per claim 2, Sato does not explicitly teach wherein the security policy comprises at least one of a plurality of keywords and a plurality of phrases.  However, this would have been obvious.  For example, see Balas (paragraph 18, with metadata/security policy included in image, which includes text as do not post, do not download, etc).  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sato with Balas.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by enhancing privacy and security of an image (paragraph 4 of Balas).  

As per claim 3, Sato does not explicitly teach wherein the security policy comprises at least one of a textual content, an image content, a video content, an audio content and a multimedia content.  However, including such content in a security policy is notoriously well known in the art.  For example, see Balas (paragraph 55 and throughout wherein ruses of security and privacy may be based on content such as user’s face).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sato with Balas.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by enhancing privacy and security of an image (paragraph 4 of Balas).  
	As per claim 5, Sato teaches processing, using the processing device, the digital content (Figure 16 with obtaining picture, transmitting capture notification, encrypting capturing prospective photo, etc), but does not explicitly teach generating, using the processing device, 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sato with Balas.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by enhancing privacy and security of an image (paragraph 4 of Balas).  
As per claim 8, Sato does not explicitly teach wherein the processing device is configured to update the security policy I the user reponse is the acceptance.  However, this would have been obvious.  For example, see Balas (paragraph 62, wherein content owner my provide approval; security managers configure/update security and privacy profiles based on owner restrictions). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sato with Balas.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by enhancing privacy and security of an image (paragraph 4 of Balas).  
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above.

Claim 18 is rejected using the same basis of arguments used to reject claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495